DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History Summary

Claims 1-20 are pending.

Claim Objections

2.	Claim 13 is objected to because of the following informalities:  Claim 13 depends from claim 13.  Appropriate correction is required.

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on June 10, 2022 and August 3, 2022, March 11, 2022, November 18, 2021, August 3, 2021, January 21, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Subject Matter Eligibility Criteria – Step 1:  
The claims recite subject matter within a statutory category as a machine (claims 1-16) and a process (claims 17-20).  Accordingly, claims 1-20 are all within at least one of the four statutory categories.

Subject Matter Eligibility Criteria – Step 2A – Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test, the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts. MPEP 2106.04(a).
Representative independent claims 1 and 17 includes limitations that recite at least one abstract idea.
Claim 1:
A system associated with an imaging device for imaging a breast of a patient, the system comprising: 
a display; 
at least one processor; and 
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method comprising: 
receiving image data from the imaging device; 
providing the image data to an artificial intelligence (AI) component in real-time;  evaluating, by the artificial intelligence (AI) component, the image data to identify 
one or more features indicative of abnormalities in the breast; 
 	calculating a confidence score based on the one or more features; 
 	comparing the confidence score to a threshold value; 
 	when the confidence score exceeds the threshold value, assigning an elevated evaluation priority to a patient case of the patient; and 
 	displaying a priority read indicator on the display.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving imaging data and determining priority of a patient case are managing personal behaviors.   
Accordingly, the claim recites at least one abstract idea.

Claim 17:
A method comprising:
receiving image data from one or more data sources, the image data includes one or more images of a breast of a patient;
evaluating the image data to identify one or more features, wherein the one or more features correspond to at least one of shape edges or interest points of the breast of the patient;
calculating a confidence score based on the one or more features, wherein calculating the confidence score comprises matching the one or more features to features of labeled or known images;
comparing the confidence score to a threshold value; and
when the confidence score exceeds the threshold value, assigning an elevated evaluation priority to the image data.
Examiner submits that the foregoing underlined limitations constitute: “certain methods of organizing human activity” because receiving imaging data and determining priority of a patient case are managing personal behaviors.   
Accordingly, the claim recites at least one abstract idea.

Subject Matter Eligibility Criteria – Step 2A – Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §$2106.04(1D(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception.  The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.” MPEP §2106.05(1(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):
Claim 1:
a display; 
at least one processor; and
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, performs a method.
Claim 17:
Claim 17 has no additional limitations.
	
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea. MPEP §2106.05(I)(A) and §2106.04(IID(A)(2).
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim recites wherein the image data comprises at least one of a 2D X-ray image, a plurality of tomosynthesis X-ray images of a patient breast, or an ultrasound image, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 3: This claim recites further comprising receiving patient data from one or more data sources comprise at least one of: patient visit information, patient electronic medical records (EMRs), hospital information system (HIS) records, or medical imaging systems, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 4: This claim recites wherein the patient data is evaluated by the AI component and used in part to calculate the confidence score, which is an abstract idea of Mathematical concepts — mathematical relationships and methods of organizing human activity, such as personal behaviors.
Claim 5: This claim recites wherein the one or more features comprise at least one of shape edges, shape boundaries, interest points, or blobs, which is an abstract idea of concepts performed in the mind, including an observation.
Claim 6: This claim recites wherein identifying the one or more features comprises calculating feature vectors using at least one of machine learning (ML) processing, normalization operations, binning operations, or vectorization operations, which is an abstract idea of Mathematical concepts — mathematical relationships and methods of organizing human activity, such as personal behaviors.
Claim 7: This claim recites wherein the confidence score represents a probability that a specific feature of the one or more features matches a predefined feature, which is an abstract idea of Mathematical concepts — mathematical relationships and methods of organizing human activity, such as personal behaviors.
Claim 8: This claim recites herein calculating the confidence score comprises comparing the one or more features to a set of labeled features of one or more previously classified images, which is an abstract idea of Mathematical concepts — mathematical relationships and methods of organizing human activity, such as personal behaviors.
Claim 9: This claim recites herein the threshold value is selected based on a desired balance between positive screening cases and negative screening cases, which is an abstract idea of concepts performed in the mind, including an observation, and methods of organizing human activity, such as personal behaviors.
Claim 10: This claim recites wherein the threshold value is selected based on at least one of whether a sufficient number of radiologists are associated with a medical facility or an amount of time until the radiologists are able to review cases with an elevated evaluation priority, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 11: This claim recites wherein the threshold value is configured dynamically by the system after collecting the image data, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 12: This claim recites wherein the threshold value is configured dynamically based on information relating to a suggested healthcare path, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 13: This claim recites wherein when the patient case is assigned the elevated evaluation priority, the patient case is added to a priority queue having a position higher than another case without the elevated priority, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 14: This claim recites wherein assigning the elevated evaluation priority to the patient case comprises adding one or more priority indicators to metadata associated with the image data, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 15:  This claim recites wherein assigning the elevated evaluation priority to the patient case comprises storing the elevated evaluation priority with the patient case, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 16:  This claim recites wherein the display is associated with a workstation that is in the same room as the imaging device, the workstation being configured to:
collect the image data; assign the elevated evaluation priority to the patient case; store the elevated evaluation priority with the patient case; and present the priority read indicator on the display based on the elevated evaluation priority., which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 18:  This claim recites wherein wherein the one or more data sources further comprise patient data, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 19:  This claim recites wherein further comprising:  in response to assigning the elevated evaluation priority to the image data, providing the image data to a workflow service, wherein the workflow service is configured to manage a worklist of cases, which is an abstract idea of methods of organizing human activity, such as personal behaviors.
Claim 20:  This claim recites further comprising displaying the worklist of cases to a radiologist, wherein the worklist service displays the image data having the elevated evaluation priority higher on the worklist of cases than another set of image data, which is an abstract idea of methods of organizing human activity, such as personal behaviors.

Subject Matter Eligibility Criteria – Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claims do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as determining the wellness categories of a person based on tested blood, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); providing a credit offset for the deductible, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii)).
 	Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-16 and 18-20, additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, claims 2-16 and 18-20, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); claims 2-16 and 18-20, e.g., storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation
	Therefore, whether taken individually or as an ordered combination, claims 1-20
are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication Number 2020/0160510, Lindemer, et al., hereinafter Lindemer.
7.	Regarding claim 1, Lindemer discloses a system associated with an imaging device for imaging a breast of a patient, the system comprising: 
a display, (page 3, para. 26, displaying medical imaging information); 
at least one processor, (page 2, para. 15, The system/apparatus may comprise one or more processors and one or more memories coupled to the one or more processors); and 
memory coupled to the at least one processor, the memory comprising computer executable instructions that, when executed by the at least one processor, (page 2, para. 15, The system/apparatus may comprise one or more processors and one or more memories coupled to the one or more processors), performs a method comprising: 
receiving image data from the imaging device, (page 1, para. 8, he method further comprises performing, by one or more medical image analytics engines of the PCC computing system, image analytics on the medical image data structures to identify features, present in the medical images of the one or more medical image data structures, that are indicators of complexity (IOCs)); 
providing the image data to an artificial intelligence (AI) component in real-time, 
(pages 3-4, para. 28, image-based artificial intelligence or deep learning analysis may also be needed to adequately classify the patient as to the patient's complexity and whether downstream AI tools may be used with sufficient accuracy to provide appropriate evaluation and healthcare assistance to the patient and/or medical personnel treating the patient, and page 11, para. 74, The PCC engine 100 may automatically detect and notify the healthcare provider network about this need for follow-up without any human intervention);  
evaluating, by the artificial intelligence (AI) component, the image data to identify
one or more features indicative of abnormalities in the breast, (page 4, para. 29, These IOCs may include the identification of specific abnormalities in the medical imaging data, the presence of foreign bodies in the medical imaging data (e.g., breast implants or other medical implants, biopsy clips, skin markers, etc.), tissue density determinations, and any other IOCs for which a deep learning analytics engine has been developed and trained.); 
 	calculating a confidence score based on the one or more features, (page 13, para. 107, The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.); 
 	comparing the confidence score to a threshold value, (page 13, para. 107, The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer.); 
 	when the confidence score exceeds the threshold value, assigning an elevated evaluation priority to a patient case of the patient, (page 4, para. 33, a predetermined threshold number of rules indicating the patient to be complex may be required in order to generate a final output indicating the patient to be complex. In still other implementations, a weighted evaluation of the rules may be implemented where weights may be associated with different rules such that the criteria of those rules are more or less important to the overall complexity determination relative to other rules in the rules database, e.g., gender may be less important than implant determinations in some implementations); and 
 	displaying a priority read indicator on the display, (page 4, para. 33,  if any rule indicates the patient to be complex, then the final output may indicate the patient to be complex).
8.	Regarding claim 2, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein the image data comprises at least one of a 2D X-ray image, a plurality of tomosynthesis X-ray images of a patient breast, or an ultrasound image, (pages 8-9, para. 61, These medical imaging computer systems utilize medical imaging equipment that may implement various imaging technologies, such as x-ray imaging, magnetic resonance imaging (MRI), positron emission tomography (PET), computerized tomography (CT) imaging, or the like. In the depicted example, the images 122-126 are from different patients and are provided to illustrate examples of different types of structures that may be identifiable in medical image data. In an actual evaluation of a patient, all of the images would be from the same patient. Medical image 122 is provided as an example of a medical image of a human breast in which the patient has had a breast implant, represented as the large white region).
9.	Regarding claim 3, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses further comprising receiving patient data from one or more data sources comprise at least one of: patient visit information, patient electronic medical records (EMRs), hospital information system (HIS) records, or medical imaging systems, (page 1, para. 7, route the medical image study data to an appropriate downstream patient evaluation computing system without requiring integration with a patient electronic medical record (EMR) system or analysis of EMR data).
10.	Regarding claim 4, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein the patient data is evaluated by the AI component and used in part to calculate the confidence score, (page 13, para. 107, The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer).
11.	Regarding claim 5, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein the one or more features comprise at least one of shape edges, shape boundaries, interest points, or blobs, (page 4, para. 29, These IOCs may include the identification of specific abnormalities in the medical imaging data, the presence of foreign bodies in the medical imaging data (e.g., breast implants or other medical implants, biopsy clips, skin markers, etc.), tissue density determinations, and page 8, para. 56,  the medical image analytics engines 140 are employed to perform computer vision operations and AI-based determinations of indicators of complexity (IOCs) 142 present in the medical image data itself, e.g., the presence of implants, the presence of biopsy clips, possible tumors or other abnormalities).
12.	Regarding claim 6, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein identifying the one or more features comprises calculating feature vectors using at least one of machine learning (ML) processing, normalization operations, binning operations, or vectorization operations, (page 10, para. 69,  the rules-based engine, a cognitive computing system, neural network based system, or other artificial intelligence mechanism involving a machine learning system that is trained using training data and a supervised training process may be utilized to implement the AI based complexity classifier engine).
13.	Regarding claim 7, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein the confidence score represents a probability that a specific feature of the one or more features matches a predefined feature, (page 9, para. 64, a classification may be based on probability values or scores generated by the PCC engine 150 from the evaluation of the various NLP characteristics 132 and IOCs 142, i.e. the complexity factors, or may be a binary determination based on whether or not the complexity factors 132, 142 satisfy criteria specified in the patient complexity classifier engine 150 for classifying the patient as complex or not).
14.	Regarding claim 8, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein calculating the confidence score comprises comparing the one or more features to a set of labeled features of one or more previously classified images, (page 13, para. 107, The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer).
15.	Regarding claim 9, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein the threshold value is selected based on a desired balance between positive screening cases and negative screening cases, (page 5, para. 35, the rules based engine may be used as an initial filter to identify clear cases of complex patients, while the AI mechanism may be employed as a second layer filter that evaluates patients whose complexity factors are less definitive of complexity, i.e. when the rules based engine does not indicate the patient to be complex or if the weighted complexity score generated from the output of the rules falls within a region of the threshold values indicating a potential for complexity but not definitive complexity. Any combination of rules-based engine and AI mechanisms may be used without departing from the spirit and scope of the present invention.).
16.	Regarding claim 10, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein the threshold value is selected based on at least one of whether a sufficient number of radiologists are associated with a medical facility or an amount of time until the radiologists are able to review cases with an elevated evaluation priority, (page 8, para. 58, the medical image analytics engines 140 are employed to perform image based artificial intelligent or deep learning analysis to augment the metadata patient/image characteristic extraction to adequately classify the patient as to the patient's complexity and whether downstream AI tools may be used with sufficient accuracy to provide appropriate evaluation and healthcare assistance to the patient and/or medical personnel treating the patient. The medical image analytics engines 140 may employ computer vision analysis techniques to identify features present within the medical data indicative of various types of recognizable, and unrecognizable, anatomical structures. For example, the medical image analytics engines 140 may perform segmentation operations, extract contours, classify the contours as to the particular anatomical structures they represent, identify potential anomalies present in regions of the body, and the like. Each of the medical image analytics engines 140 may be specifically configured and trained to recognize different features within medical images).
17.	Regarding claim 11, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein the threshold value is configured dynamically by the system after collecting the image data, (page 13, para. 107, The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer).
18.	Regarding claim 12, Lindemer discloses the system of claims 1 and 11 as described above.  Lindemer discloses wherein the threshold value is configured dynamically based on information relating to a suggested healthcare path, (page 13, para. 107, The most probable answers are output as a ranked listing of candidate answers ranked according to their relative scores or confidence measures calculated during evaluation of the candidate answers, as a single final answer having a highest ranking score or confidence measure, or which is a best match to the input question, or a combination of ranked listing and final answer).
19.	Regarding claim 13, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein:
	when the patient case is assigned the elevated evaluation priority, the patient case is added to a priority queue having a position higher than another case without the elevated priority, (page 4, para. 33, a predetermined threshold number of rules indicating the patient to be complex may be required in order to generate a final output indicating the patient to be complex. In still other implementations, a weighted evaluation of the rules may be implemented where weights may be associated with different rules such that the criteria of those rules are more or less important to the overall complexity determination relative to other rules in the rules database, e.g., gender may be less important than implant determinations in some implementations).
20.	Regarding claim 14, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein assigning the elevated evaluation priority to the patient case comprises adding one or more priority indicators to metadata associated with the image data, (page 4, para. 33, a predetermined threshold number of rules indicating the patient to be complex may be required in order to generate a final output indicating the patient to be complex. In still other implementations, a weighted evaluation of the rules may be implemented where weights may be associated with different rules such that the criteria of those rules are more or less important to the overall complexity determination relative to other rules in the rules database, e.g., gender may be less important than implant determinations in some implementations and page 9, para. 65, The rules may be composed such that the criteria may be based on patient/image characteristics 132 that are able to be extracted from the medical image metadata 110 alone, or a combination of the patient/image characteristics 132 from the medical image metadata 110 and IOCs 142 obtained from the analytics engines).
21.	Regarding claim 15, Lindemer discloses the system of claim 1 as described above.  Lindemer discloses wherein assigning the elevated evaluation priority to the patient case comprises storing the elevated evaluation priority with the patient case, (page 4, para. 33, a predetermined threshold number of rules indicating the patient to be complex may be required in order to generate a final output indicating the patient to be complex. In still other implementations, a weighted evaluation of the rules may be implemented where weights may be associated with different rules such that the criteria of those rules are more or less important to the overall complexity determination relative to other rules in the rules database, e.g., gender may be less important than implant determinations in some implementations and page 9, para. 65, The rules may be composed such that the criteria may be based on patient/image characteristics 132 that are able to be extracted from the medical image metadata 110 alone, or a combination of the patient/image characteristics 132 from the medical image metadata 110 and IOCs 142 obtained from the analytics engines).
22.	Regarding claim 16, Lindemer discloses the system of claims 1 and 15 as described above.  Lindemer discloses wherein the display is associated with a workstation that is in the same room as the imaging device, (page 8, para. 58, the medical image analytics engines 140 are employed to perform image based artificial intelligent or deep learning analysis to augment the metadata patient/image characteristic extraction to adequately classify the patient as to the patient's complexity and whether downstream AI tools may be used with sufficient accuracy to provide appropriate evaluation and healthcare assistance to the patient and/or medical personnel treating the patient. The medical image analytics engines 140 may employ computer vision analysis techniques to identify features present within the medical data indicative of various types of recognizable, and unrecognizable, anatomical structures), the workstation being configured to:
	collect the image data, page 1, para. 8, he method further comprises performing, by one or more medical image analytics engines of the PCC computing system, image analytics on the medical image data structures to identify features, present in the medical images of the one or more medical image data structures, that are indicators of complexity (IOCs));
	assign the elevated evaluation priority to the patient case, (page 4, para. 33, a predetermined threshold number of rules indicating the patient to be complex may be required in order to generate a final output indicating the patient to be complex. In still other implementations, a weighted evaluation of the rules may be implemented where weights may be associated with different rules such that the criteria of those rules are more or less important to the overall complexity determination relative to other rules in the rules database, e.g., gender may be less important than implant determinations in some implementations);
	store the elevated evaluation priority with the patient case, (page 2, para. 15, The system/apparatus may comprise one or more processors and one or more memories coupled to the one or more processors); and
	present the priority read indicator on the display based on the elevated evaluation priority, (page 4, para. 33,  if any rule indicates the patient to be complex, then the final output may indicate the patient to be complex).
23.	Regarding claim 17, this claim is rejected for the same reasons as claims 1 and 5 as set forth above.
24.	Regarding claim 18, Lindemer discloses the method of claim 17 as described above.  Lindemer discloses wherein the one or more data sources further comprise patient data, (page 10, para. 73,  As the CAB system and other similar products are used on patient data in real-time, automatic tools such as the PCC engine 100 of the illustrative embodiments assist the real-time operation by more quickly identifying which patients are able to be accurately evaluated by the CAB system and which require human intervention, thereby targeting the efforts of both the CAB system and the human SMEs on the patient data where their capabilities are best put to use).
25.	Regarding claim 19, Lindemer discloses the method of claim 17 as described above.  Lindemer discloses further comprising:
	in response to assigning the elevated evaluation priority to the image data, providing the image data to a workflow service, wherein the workflow service is configured to manage a worklist of cases, (page 11, para. 74, the PCC engine 100 may be used to quickly identify, based on medical image data alone, complex patients that need further evaluation by a specialist or follow-up care by a specialist. The PCC engine 100 may automatically detect and notify the healthcare provider network about this need for follow-up without any human intervention, thereby reducing time and monetary expenditures).
26.	Regarding claim 20, Lindemer discloses the method of claims 17 and 19 as described above.  Lindemer discloses further comprising displaying the worklist of cases to a radiologist, wherein the worklist service displays the image data having the elevated evaluation priority higher on the worklist of cases than another set of image data, (page 5, para. 37, The PCC engine may automatically detect and notify the healthcare provider network about this need for follow-up without any human intervention, thereby reducing time and monetary expenditures. In the case of subpopulation candidates, the PCC engine of the illustrative embodiments makes possible the identification of complex medical imaging studies from a large medical imaging database, such as hospital database, for selective data harvesting and training of the AI tools on these specific complex patient subpopulations. In this way, the AI tools are trained to evaluate more complex populations than the previous AI tools that operate on a more normal range of patient medical conditions).



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
A.	PLATFORM FOR EVALUATING MEDICAL INFORMATION AND METHOD FOR USING THE SAME (US 20200311938 A1) teaches a platform for evaluating medical information and method for using the same are described. In one embodiment, the method comprises: monitoring, by a medical image management system, for a first indication of a content change at one or more data sources; determining, in response to the first indication, which of a plurality of image analysis engines is to analyze at least one image of one or more new medical images associated with the content change based on one or both of information accompanying the one or more images or results of applying body part detection on the at least one image; sending a first notification to start image analysis on the at least one image of the one or more medical images, the first notification being sent to each image analysis engine in a set of one or more image analysis engines determined to analyze the at least one image of the one or more new medical images; receiving a second indication that image analysis results are available from the set of one or more image analysis engines; and sending a second notification to subscribers to indicate availability of image analysis results for access and display thereby.
B.	MEDICAL SCAN VIEWING SYSTEM WITH ENHANCED TRAINING AND METHODS FOR USE THEREWITH (US 20200357118 A1) teaches a  multi-label generating system is configured to: store a first plurality of medical scans with corresponding global labels and a second plurality of medical scans with corresponding region labels, wherein the global labels each correspond to one of a set of abnormality classes and wherein each of the region labels correspond to one of the set of abnormality classes; generate a computer vision model by training on the first plurality of medical scans with the corresponding global labels and the second plurality of medical scans with the corresponding region labels; receive a new medical scan; generate global probability data based on the computer vision model, wherein the global probability data indicates a set of global probability values corresponding to the set of abnormality classes, and wherein each of the set of global probability values indicates a probability that a corresponding one of the set of abnormality classes is present in the new medical scan; and transmit the global probability data to a client device for display via a display device.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER A. MISIASZEK whose telephone number is (571)270-1362. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 5712705096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER A MISIASZEK/          Primary Examiner, Art Unit 3626